 

Oo wo nN DB OH SF WH BP

i) i) i) bh Bo — — —— — — — _ = — —

Case 2:19-cr-00024-JLR Document 215-1 Filed 01/16/20 Page 1 of1

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, y No. CR19-024JLR
}
Plaintiff, ) ORDER GRANTING DEFENSE MOTION
) TO FILE OVERLENGTH BRIEF
Vv. )
) PROROSED) |
JAMES J. HENDRIX, )
)
Defendant. }
)

 

 

 

Upon the motion of the Defense to file an Overlength Motion in excess of the
Court’s Order. Dkt. 213.

IT IS HEREBY ORDERED that leave of court is granted for the defendant to
file its Motion to Dismiss.

IT IS SO ORDERED.

DONE this (er day of January, 2020.

je NOS

JAMES L. ROBART
UNITED STATES DISTRICT COURT
Presented by:

s/ Mohammad Ali Hamoudi

s/ Jennifer Wellman

Assistant Federal Public Defenders
Attorneys for James J. Hendrix

/ FEDERAL PUBLIC DEFENDER
ORDER GRANTING DEFENSE MOTION 1601 Fifth Avenue, Suite 700

TO FILE OVERLENGTH BRIEF Seattle, WA 98101
(Vames J. Hendrix; CR19-024JLR) - 1 " (206) 553-1100

 

 
